McLain, C.,
delivered the opinion of the court.
John Murray was indicted, convicted, and sentenced, in the circuit court of Claiborne county, for the crime of false pretenses, and from this judgment he appeals to this court.
The indictment upon which he was convicted charges, as follows: “That one John Murray and Jack Johnson, late of Claiborne county, state of Mississippi, to-wit, in the county and state aforesaid, then and there did unlawfully, knowingly, and feloniously sell to S.. Kemp three bales .of cotton, of more particular description to the grand jurors unknown, of the value of one hundred and fifty dollars, upon which cotton H. B. Vardaman had a landlord’s lien for rent, and of which lien upon said cotton the said John Murray and Jack Johnson had knowledge, without informing the said S. Kemp of the said lien, or of the exact state of said cotton as affected by said sale, with the intent to injure and defraud the said Kemp. ’ ’
This indictment was drawn under section 1168, Code 1906, and that part of said section applicable to the facts of this case reads as follows: “If any person shall sell property ... on which he knows there is a lien of any Idnd, by contract or by law, without informing the person to whom he sells of the exact state of the property as affected by said act, or of the lien or incumbrance thereon, he shall be guilty of obtaining under false pretenses whatever he received from the person dealing with him, and shall, on conviction, be punished therefor, as for obtaining goods under false pretenses.”
*600The only assignment of error we will notice in the •consideration of this case is the one of jurisdiction. This is, to our mind, the most serious question in the record. Before discussing this assignment, it will be proper to give some of the material facts. It appears from the record that the defendant rented land situated in Claiborne county from one H. B. Yardaman for the year 1909, giving a rent note, which was introduced on trial. All of the rent was not paid. It appears from the record that defendant hauled a load of seed cotton from the leased premises to a gin situated in Copiah county. The •evidence shows that one Jack Johnson hauled the cotton to the gin, using the wagon and team of John Murray. After the cotton was ginned and baled, it is alleged that Jack Johnson, under an assumed name, took the ■cotton from the gin and carried it to Hazlehurst, Copiah county, and there sold it to one S. Kemp, receiving the money therefor.
“When an offense is committed partly in one county and partly in another, or where the acts, effects, means, •or agency occur in whole or in part in different counties, the jurisdiction shall be in either county in which said offense was commenced, prosecuted, or consummated, where prosecution shall be first begun.” Section 1406, Code 1906. From this it is clear that where a crime is committed partly in one county and partly in another— that is, where some acts material and essential to the crime and requisite to its consummation occur in one county, and some in the other — the accused is indictable in either. Where a crime is composed of several elements, and a material one exists in either of two counties, the courts of either county may, under statutory regulation to that effect, rightfully take jurisdiction of the entire crime. See A. and E. Enc. of Law, vol. 4, p. 723.
Applying the facts of this case to the above principles •of law, did Claiborne county have jurisdiction of this *601crime as well as Copiah county? Defendant sold the cotton to S. Kemp, of Copiah county, and the indictment charges: “Upon which cotton H. B. Yardaman had a landlord’s lien for rent, and of which lien upon said cotton the said John Murray and Jack Johnson had knowledge, without informing the said S. Kemp of the-said lien, or of the exact state of said cotton as affected, by said sale, with intent to injure and defraud the said Kemp.” The crime here charged is selling the cotton, to S. Kemp without disclosing to him the existence of' a lien on the cotton, with intent to injure and defraud said Kemp. For such an act section 1168, Code 1906,. under which this defendant is indicted says: “He shall be guilty of obtaining under false pretense whatever he-received from the person dealing with him.” Bear in mind that defendant is not indicted for removing property, without the consent of the landlord, from the leased premises, on which the landlord has a lien. Such proceeding is provided for by section 1261, C-ode 190.6'. Nor-is he indicted for removing property, on which there was a lien, without the consent of the landlord, out of' the county, which is authorized by section 1262, Code 1906.
In this case the state elected to prosecute defendant for false pretenses — that is, for selling the cotton on which there was a landlord’s lien, without informing the-purchaser of the lien — which act alone, when proven, makes the party guilty 6f false pretenses, as provided' for by the section of Code under which this indictment is drawn. Evidently the trial court, in assuming jurisdiction of this matter, was governed by section 1406 of Code 1906, which is quoted above. Under the facts of this, case, no “acts, effects, means, or agency” occurred in Claiborne county that were essential and material to the alleged crime and requisite to its consummation. The crime of false pretense, as charged, was committed wholly in Copiah. Manifestly none of the material ele*602meats of which this crime is composed occurred in Claiborne county. Some of the evidence necessary to prove the crime as charged existed and originated in Claiborne. It would be necessary, on the trial of the case in Copiah, to prove that Vardaman had a landlord’s lien on said cotton for rent, that the cotton was produced on his leased land, and that the cotton was taken, without his consent, to Copiah county, and there sold to S’. Kemp, etc. All of this is a mere link in the chain of evidence necessary to establish the case of false pretenses, committed by defendant in Copiah county.
Assuming to be true that Vardaman, of Claiborne county, had a landlord’s lien upon this cotton, raised by John Murray in Claiborne county, and that John Murray, having said cotton in his lawful possession, took the cotton or caused it to be carried into Copiah county, and sold it to S. Kemp, without’ disclosing to him the existence of a lien thereon, then John Murray is guilty of obtaining under false pretenses, whatever was received from Kemp for the cotton. If A., of Claiborne county, has a deed of trust upon B. ’s horse in Claiborne county, and B., having the lawful possession of the horse, takes the horse into Copiah and sells him to Kemp without •disclosing to him the lien, then B., if indicted under section 1168, Code 1906, is guilty of obtaining under false pretenses, whatever he received, from Kemp for the horse. Claiborne county would have no jurisdiction ■of this crime, as defined by this section, although the deed of trust was given in Claiborne, and the horse was taken from that county to Copiah and sold. But proof of the existence of this deed of trust, etc., would be necessary to convict defendant for this charge of false pretenses in Copiah county. However, B. could be in-dieted in Claiborne county for removing property subject to lien out of the county:
We have carefully considered the facts of this case, along with sections 1168 and 1406', Code 1906, and we *603are of the opinion, under the facts developed in this ■case, that Copiah county alone had jurisdiction.

jReversed and appellant discharged.

Per Curiam. The above opinion is adopted as the ■opinion of the court, and, for the reasons therein indicated by the commissioner, the case is reversed, the indictment quashed for want of jurisdiction, and the appellant discharged.